Citation Nr: 1811543	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right elbow disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to a service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from November 1975 until November 1976.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016 the Veteran presented hearing testimony before the undersigned Veterans Law Judge (VLJ), and a transcript of that proceeding is of record.  This matter was remanded by the Board in November 2016 and has since been returned for further appellate review.  Following the Remand, a March 2017 rating decision granted entitlement to service connection for removal of the bilateral toenails and assigned a noncompensable evaluation effective May 11, 2010.  The Veteran has not expressed disagreement with the evaluation or effective date assigned in that rating decision, thus the March 2017 rating decision is a full grant as to that issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a right elbow and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1977 rating decision denied entitlement to service connection for a fractured right elbow.  The Veteran did not appeal, and did not submit new and material evidence within one year. 

2.  An April 2008 rating decision denied entitlement to service connection for a congenital heart disorder.  The Veteran did not appeal, and did not submit new and material evidence within one year. 

3.  The evidence associated with the file after the March 1977 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right elbow disorder.

4.  The evidence associated with the file after the April 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for heart disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right elbow disorder.  38 U.S.C. §§ 5107, 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart disorder.  38 U.S.C. §§ 5107, 5108 (2014); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2016, and the Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The November 2016 Board Remand directed the AOJ to obtain outstanding service department records from the Veteran's period of service from July to September 1976 when he reported being stationed on the island of Molokai, and outstanding service personnel records.  The matter was also remanded to obtain outstanding treatment records from the VA medical center (MC) in Minneapolis, Minnesota between 1979 and 1985.  Last, the Remand directed the AOJ to obtain adequate medical opinions on the etiologies of the Veterans claimed right elbow and heart disorders.  The outstanding VA treatment records were obtained, as well as all available service records.  The Veteran was also provided the relevant examinations, the adequacy of which is not relevant to the claims granted herein.  Thus, the Board will proceed to address the merits of the claims.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  If a preexisting disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, the burden falls on the Veteran to establish aggravation.  38 U.S.C. § 1153 (2014); 38 C.F.R. § 3.306 (2017); Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The presumption of soundness applies to congenital diseases, and service connection for a congenital disease may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  

The Veteran's claim of entitlement to service connection for a right elbow disorder was first denied in a March 1977 rating decision on the grounds that the Veteran had a preexisting right elbow disability that had not been aggravated by his period of active service.  The rating decision stated there had been no evidence of any trauma to the right elbow in service.  The Veteran's claim of entitlement to service connection for a heart disorder was first denied in an April 2008 rating decision on the grounds that the Veteran had a congenital heart murmur that was not related to service, and that currently diagnosed coronary artery disease had not been shown to be etiologically related to service.  The Veteran did not appeal those decisions, nor did he submit new and material evidence within one year.  The 1977 and 2008 rating decisions are thus final based on the evidence then of record.  See 38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the 1977 decision included the Veteran's service treatment records (STRs) and May 1969 private treatment records.  The private records showed the Veteran injured his right elbow in 1969 and the STRs show that the elbow condition was noted upon entrance.  The STRs did not include any evidence of additional trauma to the elbow in service, although the Veteran had multiple elbow complaints.  

The relevant evidence submitted after the 1977 decision includes the Veteran's March 2008 lay statements that he reinjured his right elbow in service, and May 2010 statements that his right elbow was aggravated in service by strenuous physical activity.  Also submitted were 1979 to 1985 VA treatment records, including a September 1980 record that documented the Veteran's elbow pain first began in service after a sand pit injury, and overall showed ongoing treatment for right elbow problems shortly after service.  The lay statements and medical evidence demonstrates that the Veteran may have aggravated his right elbow condition in service and suggest onset and continuity of symptoms.

Evidence of record at the time of the 2008 rating decision included the Veteran's STRs that showed he reported a heart murmur on his report of medical history at induction but were otherwise silent regarding cardiac related complaints, and medical records from the Bay Pines VAMC from 2007 to 2008 that showed a diagnosis of coronary artery disease. 

The relevant evidence submitted after the 2008 decision includes the Veteran's May 2010 lay statement that he aggravated his heart condition in service due to strenuous physical activity, and his 2016 hearing testimony that he had heart symptoms in service, particularly while running.  VA treatment records from September 1980 document the Veteran had cardiac symptoms of shortness of breath, chest pain, and dizziness.  The lay statements and treatment records indicate the Veteran had cardiac symptoms in service and documented symptoms within three years of separation.  

The Board finds that new and material evidence has been presented.  The evidence, including the lay testimony and VA treatment records, are new because they were not previously submitted to VA for consideration prior to the 1977 and 2008 final rating decisions.  The evidence is material because it relates to unestablished facts necessary to establish the claim; specifically, evidence of the onset of elbow and cardiac symptoms in service, aggravation of elbow and cardiac conditions, and continuity of symptoms thereafter.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA's duty to provide an adequate examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims of entitlement to service connection for a right elbow and heart disorder are reopened.  Although additional service personnel records were added following the most recent Board remand, they were not relevant to the Veteran's right elbow or heart disorder and thus the Veteran's claims are not reconsidered.


ORDER

The claim of entitlement to service connection for a right elbow disorder is reopened. 

The claim of entitlement to service connection for a heart disorder is reopened.


REMAND

Unfortunately, remand is again required to secure adequate VA opinions on the etiologies of the Veteran's claimed disorders.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  

A May 1976 STR noted that the Veteran had a history of not being able to straighten his right arm for 4 years.  The Veteran gave a history of having a prior dislocation reset by a doctor, and that he had pain doing pullups.  June 1976 STRs note that the Veteran complained of right elbow pain and reduced range of motion.  July 1976 x-rays of the right elbow showed un-united ossification at the center of the medial epicondyle, and two small bone [illegible] with an intact cortex adjacent to the lateral epicondyle due to old trauma.  A September 1976 STR reported that the x-rays showed an old fracture healed with fibrous union, and noted the Veteran may require a medical discharge due to his elbow.  The Veteran's October 1976 discharge report of medical examination noted that there was non-union of the medial condyle of the right humerus.  

A September 1980 VA treatment record documented the Veteran had dislocated his right elbow 8 years prior, and that he began to experience elbow pain 4 years prior after falling in a sand pit.  The Veteran stated that the prior injury was a dislocation and the second injury was a blunt trauma.  The record stated that films had shown a fracture of the medial epicondyle at the time, and the Veteran was not treated with a cast.  The Veteran had complaints of continued pain since.  Current x-rays showed small loose fragments over the radial head, between the rail head, and at the capitulum.  

A September 1980 VA cardiology record documented that an echocardiogram performed in 1978 was consistent with idiopathic hypertrophic sub aortic stenosis (IHSS) and the Veteran was started on medication.  At the appointment, the Veteran had ongoing complaints of shortness of breath, chest pain, and dizziness.

A November 1980 VA treatment record reported the Veteran was admitted for evaluation of a systolic heart murmur.  The Veteran reported he had been told he had a soft murmur in his teens but he denied symptoms referable to valvular heart disease.  The Veteran was found to have a trace systolic murmur.  The Veteran underwent catheterization of the left side of the heart and the final report showed an absence of any intrinsic cardiac disease including IHSS and valvular lesions, and the coronary arteries appeared normal.  An angiocardiography showed normal coronary arteries and branches, and the impression was mild mitral regurgitation with no conclusive evidence of IHSS.

A February 2008 VA primary care note reported the Veteran had a diagnosis of non-obstructive coronary artery disease.  A June 2009 VA primary care note documented the Veteran had an assessment of hypertension with heart disease.

In a May 2010 submission, the Veteran stated that his STRs and 1977 claim for benefits clearly showed that his right elbow condition had been aggravated in service and existed within one year of separation from service.  He reported that the constant physical activity of the military aggravated his right elbow and heart disorders.  

At the June 2016 Board hearing, the Veteran testified that in service he had difficulty running due to his heart, and he could not do a push or pull up due to his elbow.  He again asserted that his right elbow disorder was aggravated by the physical activity in-service.

The Veteran was afforded a VA heart examination in November 2016.  The examiner only diagnosed cardiomyopathy, and reported the Veteran had undergone myomectomy in 2002 for IHSS.  The examiner indicated the Veteran did not have ischemic heart disease, but did not address the VA treatment records documenting coronary artery disease and hypertension with heart disease or otherwise explain why those diagnoses were inadequate.  The examiner explained that hypertrophic cardiomyopathy was a genetically determined heart muscle congenital disease.  The examiner opined that there was no evidence of aggravation of the congenital disease in service.  In response to the directive to indicate whether a congenital disease clearly and unmistakably pre-existed service, and if so, whether it was clearly and unmistakably not aggravated by service, the examiner replied "no."  

The Veteran was afforded a VA elbow and forearm examination in November 2016.  The examiner diagnosed osteoarthritis of the right elbow.  The examiner documented the Veteran had elbow complaints of dislocation prior to service, and persistent symptoms of intermittent pain in service.  After service the Veteran sought treatment at VA and underwent surgery to remove loose bodies and part of the epicondyle.  Since, the Veteran had undergone two ulnar revision surgeries and bursal sac removal.  In response to whether the Veteran's right elbow disorder clearly and unmistakably existed prior to service, the examiner replied that the Veteran had preexisting dislocated elbow and that there was no evidence of aggravation.  The examiner opined that the right elbow osteoarthritis did not have its onset in, or was otherwise related to the Veteran's period of service because no right elbow condition was noted upon separation and there was no evidence of continuity of right elbow symptoms since service.  

April 2017 addendum opinions were solicited to clarify the 2016 examiner's findings.  The examiner opined that it was unlikely that a heart disorder had its onset in, or was otherwise etiologically related to the Veteran's period of active service, reasoning that hypertrophic cardiomyopathy was a congenital disease and there was no evidence of in service aggravation.  Regarding whether a right elbow disorder that did not preexist service was etiologically related to service, the examiner again opined no because there was no evidence of aggravation, a right elbow disorder on separation, or evidence of continuity of symptoms.  

A last addendum opinion was provided in July 2017 regarding the right elbow disorder.  At that time the examiner clarified that the Veteran had pre-existing elbow pathology and had a fracture dislocation prior to service and only 85 percent of normal function upon entrance.  In consideration of the Veteran's testimony regarding onset and continuity of symptoms, the examiner explained that while there was evidence of in-service right elbow symptoms, none were noted upon separation.  Also, the examiner stated "I believe if he had significant impairment post-service, he would have gotten treatment and there would be records of that."  

With regard to the claimed heart disorder, the examiner failed to adequately address other heart diagnoses of record noted by VA treatment records in 2008 and 2009, and relevant VA treatment records from 1980 showing heart symptoms within 3 years of separation from service.  The examiner failed to address the Veteran's reports of in-service cardiac symptoms, or address the contention that physical exertion in service had aggravated his heart disorder.  On remand, an adequate opinion must be obtained regarding the etiology of the Veteran's claimed heart disorder that addresses all relevant evidence and contentions.

Regarding the right elbow, the examiner did not address the Veteran's lay testimony that he reinjured his elbow in service and that his elbow disorder was aggravated by physical activity in service.  The examiner did not explain why the 1980 VA treatment records and multiple elbow surgeries did not represent continuity of elbow symptoms since service, or address the September 1980 VA treatment record reporting that the Veteran's right elbow pain first developed during his period of service after a sand pit injury.  Thus, the examiner's opinions are based on inaccurate reporting of the facts and are inadequate and remand is required to obtain an adequate examination and opinion.

On remand, all outstanding VA medical records from 2016 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the record shows the Veteran underwent heart surgery in 2002 at the Mayo Clinic, but those records have not been received.  On remand, VA should undertake reasonably efforts to obtain any outstanding private treatment records, including those from the Mayo Clinic from 2002. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include records from the Mayo Clinic related to his 2002 heart surgery.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, return the claims folder to an examiner qualified to opine on the etiology of cardiac disorders for an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all heart disorders present since 2010.  The examiner must address the September and November 1980 VA treatment records related to the Veteran's heart disorder, and the 2008 and 2009 VA treatment records showing diagnoses of coronary artery disease and hypertension with heart disease.  If a prior diagnosis is no longer applicable, the examiner must explain why.

b) Regarding the diagnosed congenital disease of hypertrophic cardiomyopathy, the examiner must indicate whether it clearly and unmistakably pre-existed service.  

c) If the congenital disease clearly and unmistakably existed prior to service, the examiner must state whether it was clearly and unmistakably not aggravated during service.  In providing this opinion, the examiner must address the Veteran's 2010 lay statements and 2016 hearing testimony regarding cardiac symptoms in service, and his contention that his pre-existing heart condition was aggravated by physical exertion in service.

d) For any other identified heart disorder, the examiner must provide an opinion regarding whether it is at least as likely as not that it had its onset in, or is otherwise related to, active service.  The examiner must discuss whether the diagnosed heart disorder could be related to physical exertion in service. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination(s) to determine the etiology of the Veteran's right elbow disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Elicit testimony from the Veteran regarding the nature of his reported in-service right elbow injury referenced in the September 1980 VA treatment report as a fall in a sand pit.

b)  Was the Veteran's pre-existing right elbow disorder clearly and unmistakably not aggravated by the Veteran's period of active service?  The examiner must address the VA treatment records from May and September 1980, the Veteran's testimony regarding re-injury of his right elbow in service, and the lay and medical evidence documenting continuity of elbow symptoms since service.

c)  For each identified right elbow disorder that did not preexist service, is it at least as likely as not (50 percent or greater probability) that the right elbow disorder had onset in, or is otherwise related to, the Veteran's period of active service?  The examiner must address the Veteran's report of an in-service right elbow injury and aggravation of his elbow symptoms.

d)  Is it at least as likely as not that right elbow arthritis developed (50 percent or greater probability) within one year of separation from service?

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


